DETAILED ACTION
This is a first office action in response to application no. 17/141,512 filed on January 5, 2021 in which claims 21-40 are presented for examination. Claims 1-20 were canceled with a preliminary amendment received on January 5, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because it contains the phrase “The present specification is directed”.  Correction is required.  See MPEP § 608.01(b).


Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research 
agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 

5.	Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 U.S. Patent no. 10,912,445 to Levy et al.

Although the claims at issue are not identical, they are not patentably distinct from each other because claims 21-40 of the instant application and claims 1-17 of Patent no. 10,912,445 are drawn to the same invention.  A close look at the instant application will show that independent claim 1 of the instant application example, call for an electronic assembly comprising a first circuit board configured to carry the one or more first electronic components, wherein the first circuit board is flexible so as to allow the first circuit board to be folded from an unfolded configuration to a folded configuration; one or more second electronic components; and a second circuit board configured to carry the one or more second electronic components, wherein the second circuit board is flexible so as to allow the second circuit board to be folded from an unfolded configuration to a folded configuration, and wherein the folded second circuit board receives the folded first circuit board therein; wherein the first circuit board includes a U-shaped portion configured to receive one of the one or more first electronic components.
Claim 1 of Patent no. 10,912,445 calls for a modular electronic assembly comprising one or more first electronic components;  a first circuit board configured to carry the one or more first electronic components, wherein the first circuit board is flexible so as to allow the first circuit board to be folded from an unfolded configuration to a folded configuration;  one or more second electronic components;  a second circuit board configured to carry the one or more second electronic components, wherein the 
folded first circuit board therein;  wherein the second circuit board is Y-shaped and includes first, second, and third arms, wherein the second and third arms extend in parallel from an end of the first arm.
The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claims is narrower in scope and falls within the scope of the examined claims. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1).

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Nomura et al. (US Patent no. 5884105) in view of Gilad (US Patent no. 8516691).


Regarding claim 21, Nomura discloses an electronic assembly for a device, wherein the electronic assembly comprises: one or more first electronic components (See Nomura col. 17, lines 44-51); a first circuit board configured to carry the one or more first electronic components, wherein the first circuit board is flexible so as to allow the first circuit board to be folded from an unfolded configuration to a folded configuration (See Nomura col. 2, lines 4-17 and col. 14, 50-59); one or more second electronic components; and a second circuit board configured to carry the one or more second electronic components (See Nomura col. 3, lines 19-31), wherein the second circuit board is flexible so as to allow the second circuit board to be folded from an unfolded configuration to a folded configuration (See Nomura col. 18, lines 20-32), and wherein the folded second circuit board receives the folded first circuit board therein (See col. 3, 19-31 and col. 14, 50-67); wherein the first circuit board includes a U-shaped portion configured to receive one of the one or more first electronic components (See Nomura col. 15, lines 1-13, and col. 18, lines 33-56).
It is noted that Nomura is silent about electronic assembly for performing a medical procedure. However, Gilad teaches an electronic assembly for performing a medical procedure (See Abstract, and col. 1, lines 63-67 and col. 2, lines 1-5).
Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying Nomura’s electronic assembly to incorporate Gilad’s electronic assembly for performing medical procedure.  The motivation for performing such a modification in Nomura is to provide a flexible medical device for easy and simple assembly.




9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Lang et al. (US Patent Application Publication no. 20170111993) teaches organic light emitted diode and arrangement having an organic light emitted diode,

Segawa (US Patent Application Publication no. 2010/0016667) teaches capsule medical device and method of manufacturing capsule medical device.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIMS S PHILIPPE whose telephone number is (571)272-7336. The examiner can normally be reached Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey F Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/GIMS S PHILIPPE/Primary Examiner, Art Unit 2424